DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 07th, 2022 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on April 07th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 5, 9, 14, and 19 were amended. Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on April 07th, 2022, with respect to the amended features of claim 1 and claim 14 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 14 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on April 07th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “at least a portion of one or more surfaces of the plate comprise a surface modification to alter the emissivity of the at least a portion of the one or more surfaces of the plate” in combination with the rest of limitations recited in claim 1.
Regarding to claim 14, the prior art fails to anticipate or render obvious the limitations including “at least a portion of one or more surfaces of the plate comprise a surface modification to alter the emissivity of the at least a portion of the one or more surfaces of the plate” in combination with the rest of limitations recited in claim 14.
Claims 2-13 and 15-20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828